Citation Nr: 0205747	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  97-10 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
fracture of the left fourth finger.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel



INTRODUCTION

The veteran had active service from January 1967 to October 
1970.  

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1996 decision by the Huntington, West 
Virginia Regional Office (RO).  The case was certified to the 
Board by the New York, New York RO.


FINDINGS OF FACT

1.  Residuals of a left fourth finger fracture consist of an 
angulation deformity, a small bony formation at the fracture 
site, and a subjective complaint of pain during cold weather.

2.  Extremely unfavorable ankylosis of the left fourth finger 
is not shown.

3.  Since separation from service, the veteran has maintained 
steady employment and has not sought treatment for the left 
fourth finger, and fracture residuals have not caused 
frequent hospitalizations or marked interference with 
employment, nor do they present an exceptional or unusual 
disability picture.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
left fourth finger fracture residuals have not been met.  38 
U.S.C.A. § 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321(a), 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 
4.71a, and Diagnostic Code 5227 (2001).

2.  Submission of the claim for consideration of an 
extraschedular evaluation is not warranted by the evidence of 
record.  38 C.F.R. § 3.321(b).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In November 1969, the veteran was treated for an oblique 
fracture of the proximal phalanx of the left fourth finger.  
In May 1971, service connection was granted for fracture 
residuals, and a noncompensable evaluation was assigned.  
That rating has been in effect since.

In an August 1996 statement, the veteran claimed entitlement 
to an increased evaluation, and he submitted an August 1996 
letter from Richard Legouri, M.D.  Dr. Legouri reported that 
he saw the veteran in July 1996 to evaluate the injury to his 
left fourth finger.  He said X rays showed what appeared to 
be an old fracture of the middle phalanx.  The diagnosis was 
rotational deformity of the finger with ulnar deviation on 
flexion.  He said he did not believe that surgery, after more 
than 25 years, would make much difference.

At a June 1996 VA orthopedic examination, the veteran 
reported a fracture of the left ring finger that occurred in 
1968 or 1969, but he could not remember the circumstances of 
the injury.  He said that, after service, he attended school, 
then worked as a plant supervisor for a textile firm, then 
became a locomotive engineer for the Long Island Railroad, 
employment that continued to the present.  He had left carpal 
tunnel release the year before, but had not had other 
surgery, and denied all other medical conditions.  He 
associated pain in the finger with cold weather, noted 
increased angulation that interfered with fifth-finger 
functioning, and complained of difficulty holding objects 
with the left hand.

On examination of the left fourth finger, there was full 
flexion and extension of the metacarpophalangeal, proximal 
interphalangeal, and distal interphalangeal joints.  Tested 
grip strength in the right hand ranged from 93 to 103 pounds, 
and in the left from 63 to 87 pounds.  There was a 10 degree 
ulnar deformity of the proximal interphalangeal joint, and X 
rays showed a 7 millimeter bony formation on the radial side 
of the distal end of the proximal phalanx.  The diagnosis was 
status post fracture of the left ring finger with a residual 
bony exostosis and a mild angulation deformity of the 
proximal interphalangeal joint.

In his January 1997 Notice of Disagreement, the veteran 
reported that he took aspirin when a weather change caused 
pain in the left fourth finger, that he had problems with the 
angulation deformity, and that he had trouble maintaining a 
firm grasp of objects for any length of time.

A May 2002 contact with the veteran revealed that he was not 
receiving treatment for his left ring finger.

Analysis

During the pendency of this appeal the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 2001).  This 
act identifies and describes duties on the part of VA to 
advise a claimant of the evidence needed to substantiate a 
claim and to help a claimant obtain that evidence.  
38 U.S.C.A. §§ 5103, 5103A.  The duties to notify and assist 
claimants have been implemented by regulations published at 
66 Fed. Reg. 45620 (Aug. 29, 2001).

While the VCAA applies to most claims, there are some claims 
to which it does not apply.  In this regard, remand of claims 
pursuant to VCAA is not required when evidentiary development 
has been completed.  Wensch v. Principi, 15 Vet. App. 362, 
367-8 (2001).  Further, when it is clear that there is no 
additional evidentiary development to be accomplished, there 
is no point in remanding the case.  Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  The Board also believes that when 
the law, and not the evidence, is dispositive the VCAA does 
not apply.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Turning now to the applicable law, the Board first notes that 
it is the level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Further, each 
disability must be viewed in relation to its history, so 
examination reports and treatment records dating back to the 
incurrence of disability are considered.  38 C.F.R. § 4.1.

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  The VA Schedule for 
Rating Disabilities, Part 4 of title 38 of the Code of 
Federal Regulations, identifies various disabilities by 
separate diagnostic codes.  38 C.F.R. § 4.27.  Within 
diagnostic codes, specific ratings are determined by the 
application of criteria that are based on the average 
impairment of earning capacity caused by the rated 
disability, and those specific ratings are generally 
considered adequate to compensate for considerable loss of 
working time due to exacerbations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1.  When there is a question as to 
which of two evaluations should be assigned, the higher 
evaluation is assigned if the disability picture more nearly 
approximates the criteria for that evaluation; otherwise, the 
lower evaluation is assigned.  38 C.F.R. § 4.7.  Reasonable 
doubt as to the degree of disability is resolved in favor of 
the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability to perform the ordinary working movements of the 
body with normal excursion, strength, speed, coordination, 
and endurance.  Functional loss, weakness, and pain on motion 
are all symptoms which must be considered.  The assignment of 
an accurate evaluation requires an assessment of anatomical 
damage and functional loss with respect to the foregoing 
elements.  Functional loss may be due to anatomical damage 
manifested by deformity, by the absence of necessary bones, 
muscles, or associated structures, by adhesions, by defective 
innervation, or by other pathology.  Functional loss may also 
be due to pain, but complaints of pain must be supported by 
adequate evidence of pathology and by the visible behavior of 
the claimant.  See, generally, DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. § 4.40.  As regards the joints, the 
factors of disability reside in reductions of their normal 
excursion of movement in different planes and, in rating 
disability of the joints, consideration must be given to 
demonstrated range of motion, pain on motion, excess 
fatigability, weakened motion, lack of coordination, and 
swelling, deformity, and atrophy from disuse.  DeLuca; 
38 C.F.R. § 4.45.

Here, a noncompensable evaluation has been assigned for 
ankylosis of the left fourth finger under the provisions of 
Diagnostic Code 5227.  Ankylosis is the immobility of a joint 
due to disease, injury, or surgical procedure.  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992)  That is the maximum 
evaluation allowed by law for that disability unless 
ankylosis is so unfavorable as to equate to amputation.  
38 C.F.R. § 4.71a.  However, it is clear, from the June 1996 
VA orthopedic examination, that the veteran does not have 
unfavorable ankylosis of the left fourth finger.  Indeed, he 
has full range of motion of all of its joints, so he has no 
ankylosis at all.

In this case, VA has done all that can be done to develop 
evidence on the issue of entitlement to a compensable 
evaluation for left ring fracture residuals, but as 
unfavorable ankylosis is not shown, a compensable evaluation 
is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5227.

Where schedular evaluations are inadequate, an evaluation may 
be assigned outside the VA Schedule for Rating Disabilities, 
and such an evaluation is called extraschedular.  38 C.F.R. 
§ 3.321(b)(1).  An extraschedular evaluation is a component 
of, and is intertwined with, an increased-rating claim.  
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Where the 
maximum evaluation has been assigned, it is not inappropriate 
to consider an extraschedular evaluation.  The RO did so in 
this case.

Under the provisions of 38 C.F.R. § 3.321(b)(1), the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, is authorized to approve, upon field station 
submission, and on the basis of the criterion set forth in 
the regulation, an extraschedular evaluation commensurate 
with the average-earning-capacity impairment due exclusively 
to the service-connected disability.  The regulatory 
criterion, for the Under Secretary or the Director, is that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as frequent periods of 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

With regard to whether this case presents such an 
"exceptional or unusual disability picture," the evidence 
shows that the veteran has maintained employment since 
separation from service.  He has never been hospitalized for 
residuals of the fracture.  The RO considered an 
extraschedular evaluation and did not submit the case to the 
Under Secretary or Director, and the Board finds that this 
case does not meet the criterion for an extraschedular 
evaluation.  Hence, it should not be submitted for 
consideration of such an evaluation.

The benefit sought on appeal is denied.


ORDER

A compensable evaluation, for residuals of a fracture of the 
left fourth finger, is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

